 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4532 
 
AN ACT 
To provide for permanent extension of the attorney fee withholding procedures under title II of the Social Security Act to title XVI of such Act, and to provide for permanent extension of such procedures under titles II and XVI of such Act to qualified non-attorney representatives. 
 
 
1.Short titleThis Act may be cited as the Social Security Disability Applicants’ Access to Professional Representation Act of 2010.  
2.Permanent extension of attorney fee withholding procedures to title XVI 
(a)In generalSection 302 of the Social Security Protection Act of 2004 (Public Law 108–203; 118 Stat. 519) is amended— 
(1)in the section heading, by striking Temporary; and  
(2)in subsection (c), by striking Effective date.— and all that follows through The amendments and inserting Effective date.—The amendments, and by striking paragraph (2).  
(b)Clerical amendmentThe item relating to section 302 in the table of contents in section 1(b) of such Act is amended by striking Temporary extension and inserting Extension.  
3.Permanent extension of fee withholding procedures to qualified non-attorney representatives 
(a)In generalSection 206 of the Social Security Act (42 U.S.C. 406) is amended by adding at the end the following new subsection: 
 
(e) 
(1)The Commissioner shall provide for the extension of the fee withholding procedures and assessment procedures that apply under the preceding provisions of this section to agents and other persons, other than attorneys, who represent claimants under this title before the Commissioner.  
(2)Fee-withholding procedures may be extended under paragraph (1) to any nonattorney representative only if such representative meets at least the following prerequisites: 
(A)The representative has been awarded a bachelor’s degree from an accredited institution of higher education, or has been determined by the Commissioner to have equivalent qualifications derived from training and work experience.  
(B)The representative has passed an examination, written and administered by the Commissioner, which tests knowledge of the relevant provisions of this Act and the most recent developments in agency and court decisions affecting this title and title XVI.  
(C)The representative has secured professional liability insurance, or equivalent insurance, which the Commissioner has determined to be adequate to protect claimants in the event of malpractice by the representative.  
(D)The representative has undergone a criminal background check to ensure the representative’s fitness to practice before the Commissioner.  
(E)The representative demonstrates ongoing completion of qualified courses of continuing education, including education regarding ethics and professional conduct, which are designed to enhance professional knowledge in matters related to entitlement to, or eligibility for, benefits based on disability under this title and title XVI. Such continuing education, and the instructors providing such education, shall meet such standards as the Commissioner may prescribe.  
(3) 
(A)The Commissioner may assess representatives reasonable fees to cover the cost to the Social Security Administration of administering the prerequisites described in paragraph (2).  
(B)Fees collected under subparagraph (A) shall be credited to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, or deposited as miscellaneous receipts in the general fund of the Treasury, based on such allocations as the Commissioner determines appropriate.  
(C)The fees authorized under this paragraph shall be collected and available for obligation only to the extent and in the amount provided in advance in appropriations Acts. Amounts so appropriated are authorized to remain available until expended for administering the prerequisites described in paragraph (2). .  
(b)Conforming amendments 
(1)Section 1631(d)(2)(A) of such Act (42 U.S.C. 1383(d)(2)(A)) is amended— 
(A)in clause (iv), by striking and at the end;  
(B)in clause (v), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following new clause: 
 
(vi)by substituting, in subsection (e)(1)— 
(I)subparagraphs (B) and (C) of section 1631(d)(2) for the preceding provisions of this section; and  
(II)title XVI for this title. .  
(2)Section 303(e)(2) of the Social Security Protection Act of 2004 (Public Law 108–203; 118 Stat. 523) is amended by striking and final report in the heading and by striking the last sentence.  
(c)Effective dateThe Commissioner of Social Security shall provide for full implementation of the provisions of section 206(e) of the Social Security Act (as added by subsection (a)) and the amendments made by subsection (b) not later than March 1, 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
